Citation Nr: 0928251	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-02 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to 
September 1969, with nearly one year served in Vietnam, 
including for the Vietnam Counter Offensive Phase V from 
September 1968 to September 1969.  His primary MOS was as a 
fuel dispatcher although he also acted as a mechanic, guard, 
etc., associated with being assigned to a group of combat 
engineers.  He was born in 1950.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

Service connection is now in effect for posttraumatic stress 
disorder (PTSD) rated as 30 percent disabling; diabetes 
mellitus, Type II, with early diabetic nephropathy and 
erectile dysfunction, rated as 20 percent disabling; 
peripheral neuropathy, right upper extremity, rated at 10 
percent; peripheral neuropathy, left upper extremity, rated 
at 10 percent; peripheral neuropathy, right lower extremity, 
rated at 10 percent; peripheral neuropathy, left lower 
extremity, rated at 10 percent; tinnitus, rated at 10 
percent; and defective hearing in the left ear, rated at 0 
percent.  The Veteran is also in receipt of special monthly 
compensation on account of loss of use of a creative organ.   
The combined schedular rating is now at 70 percent.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge at a videoconference hearing 
at the VARO in April 2009; a transcript is of record.  The 
file was held open for a period of time for additional 
evidence to be submitted.  In May 2009, a packet of data was 
submitted on which there was a signed waiver of initial VARO 
consideration.


FINDING OF FACT

The veteran's current chloracne lesions and scarring 
involving multiple areas are attributable to military 
service, including presumed exposure to herbicides.

CONCLUSION OF LAW

The Veteran's current chloracne is presumed to have been 
incurred in or aggravated during active military service, due 
to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  Given the grant herein, 
additional discussion of those procedures is unnecessary.

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110 (West 2002); 38 CFR. § 
3.303(a)(2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain cancers may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

When, as here, a Veteran's complete service records are 
unavailable through no fault of his, the VA's duty to assist, 
duty to provide reasons and bases for its findings and 
conclusions, and duty to consider carefully the benefit-of-
the-doubt doctrine, are heightened.  Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).  However, the threshold for allowance of a 
claim is not lowered simply because records have been lost or 
destroyed, and the need for probative medical nexus evidence 
causally relating a currently claimed disability to service 
is not eliminated; rather, the Board's obligation to discuss 
and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. 
App. 46 (1996).

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the Veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

The governing law provides that a "Veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).

In this, as in any other case, it remains the duty of the 
Board as the factfinder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  Lay individuals may not render medical 
conclusions, see Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); however , a lay statement may be made which relays 
the visible symptoms of a disease or disability or the facts 
of observed situations or circumstances, see Caldwell v, 
Derwinski, 1 Vet. App. 466, 469 (1991); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), and Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  

Thereafter, a decision must be made as to the credibility 
thereof in the context of probative medical evidence, see 
Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  In any event, 
the Board has the duty to assess the credibility and weight 
to be given the evidence.

It is the Board's responsibility to evaluate the entire 
record on appeal. See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included in a recognized listing as a presumptive 
disorder, direct service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during service.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Pertinent 
evidence will be delineated herein, and all the evidence of 
record has been reviewed.  However, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.   Factual Background and Analysis

Very few service treatment records are in the file, and 
attempts to obtain additional records have not been 
productive.  The available data show that on pre-entrance 
examination in October 1967 there were no history, 
complaints, or clinical findings referable to any skin 
disability.  In January 1969, the Veteran was seen for 
treatment of what was described as an infected sebaceous cyst 
beneath his right ear.  He was to apply heat, take Vicillin-K 
and return in three days.  The follow-up report is not in the 
file.  However, on a physical examination undertaken prior to 
release from active duty in August 1969 (but on which there 
are no objective clinical findings), the Veteran specifically 
gave a history of having had "boils".  

When he filed his claim for compensation for chloracne, the 
Veteran reported that his skin problems started with boils 
while he was in Vietnam, plus a case of bad blackheads and 
white colored and black colored bumps filled with abscess 
materials.  He said that apparently the medics at Boa Lac 
must not have made a record of this (there are no records at 
all from that facility or elsewhere when he was in Vietnam).  
He said that he could provide letters from others in his unit 
in Vietnam who could document his problems there.  He said 
that he had had the problems ever since, and had gone to 
physicians after service who diagnosed it as acne, but they 
are deceased and he can no longer get their records.  He said 
he was waiting for a VA appointment to be assessed for the 
disorder. 

On the initial VA visit, he reported that he had experienced 
the skin problems since Vietnam, and asked for a medical 
assessment.  A dermatological evaluation in June 2006 showed 
a history of skin problems which had started in Vietnam and 
continued to date.  He had started with boils on his neck, 
some requiring lancing and drainage; since then he had had 
recurrent boils, sometimes on an almost daily basis, and 
development into the axilla and groin areas as well, with 
scars in those areas as a result.  There were also actinic 
lesions which were to be frozen for removal.  He was seen on 
several other occasions.  There were open papules and 
comedones on his face, hands, back, neck, with scarring on 
his chest and abdomen.  He had been treated intermittently 
with antibiotics without much improvement.  On examination, 
he had extensive comedones, post auricular, posterior neck 
and upper back, with scarring on the anterior, lateral, and 
posterior neck areas.  The diagnosis was hidradenitis, 
probable chloracne.  Minocin was to be continued and he was 
to be started on Hibiclens.  In August 2006, he was again 
diagnosed as having chloracne and hidradenitis, as well as 
actininc cheilitis of the lower lip.  His Minocycline was 
increased and other treatment options were suggested. 

On a specialized dermatological evaluation by VA in March 
2007, the physician noted his history of "chloracne, likely 
secondary to agent orange exposure in Vietnam", and the 
Veteran was placed on medications.  The lesions were 
described as extensive comedones, large neck cysts, and a 
large lesion on the scalp, some of which were injected; 
surgery was scheduled for the larger lesion. 

Subsequent to his hearing before the undersigned, the Veteran 
provided additional VA clinical records showing ongoing care 
for his diagnosed chloracne, which was still active 
notwithstanding his taking Minocycline.  The lesions were 
felt to be inconsistent with hibiclens, and he had developed 
some new rough lesions on the area of his nose that had been 
treated.  Lesions including comedones, cysts, and a few 
papules were found on his face, neck, and chest, as well as 
some actinic keratoses on his nose and ears,and  some 
hypertrophic on his nose.  

The Veteran has submitted internet website materials with 
regard to the nature of chloracne in the context of the 
Veteran's presumptive benefits.  He has testified to the fact 
that most of the symptoms identified therein have been found 
in his case and are consistent with the in-service and post-
service findings.

Also of record are numerous affidavits from family, friends, 
former employers, and former service comrades relating to his 
skin problems.  

A former service comrade of the Veteran's, JOJ, in a 
statement in May 2006, reported that they had been stationed 
in Vietnam together with the 116th Engineer Battalion (EB) 
(combat) from September 1968 to August 1969 during the time 
they were at a place called Basar.  He said that, during that 
time, the Veteran started having boils or cysts which medics 
could not treat, so they sent him to Company HQ in Boa Luc to 
have them lanced and treated there.  The Veteran had also 
developed blackheads and small white bumps that became 
infected, particularly around his ears and eyes.

Another service comrade, RW, who was also with him and the 
116th EB, said that the Veteran had been seen at the HQ 
facility in Boa Loc during the last half of their tour, when 
they were stationed at Basar.  RW said the Veteran had cysts 
or boils, and then had blackheads and white cyst-looking 
bumps which had some sort of infected material in them.  
These were seen on his face above his eyes, and behind his 
ears, and he had told him they were also in his groin and 
armpits.  RW said that he had seen the Veteran regularly 
since Vietnam, and that he had continued to have the same 
problems to date, for which he has to have care including 
regular lancing.  

A statement is of record from GLM, who had employed the 
Veteran after he came home from Vietnam and in the late 
1980's.  Mr. M stated that during that time, working as a 
meat cutter in a food center, the Veteran had had boils on 
his neck and head.  He said he may have had them on other 
places of his body, but these were the ones of which he was 
personally aware.  The lesions bothered the Veteran a great 
deal, and he had missed some work as a result of them.  

A written statement from RG is to the effect that when the 
Veteran came home in August 1969 from Vietnam, he had two 
boils and had to take off work to go the doctor on a number 
of occasions to have them lanced.  Since then, he had 
continued to have problems with boils, which had caused him a 
lot of distress.  

A brother, RG, confirmed that the Veteran had the sore-
looking boils when he came back from Vietnam and ever since.  
He described the areas as involving his ears, armpits, groin, 
neck under the jaw line, and around his eyes and forehead.

The Veteran's wife has submitted a written statement to the 
effect that when he got back from Vietnam, he had boils for 
which he went from doctor to doctor.  His mother had even 
tried home remedies, without them helping him.  The boils and 
other skin problems involved around his eyes, ears, back of 
his neck, and his jaw line and in his private areas.  Some 
she said were like large blackheads and white bumps, while 
others were large bumps that would become painful until he 
had to see a physician or they broke on their own.  He also 
now had problems with scarring, and had skin problems even 
now.

AJ submitted a written statement to the effect that when the 
Veteran came back from Vietnam, he observed that he had boils 
on his neck, throat, and other areas.  These were painful, he 
had problems moving his neck, and sometimes had some trouble 
walking.

The Veteran's mother has written that, when he was in 
Vietnam, the Veteran wrote her letters saying that he had 
developed boils which had to be lanced and for which he had 
been given Penicillin.  When he got home he had observable 
white bumps and blackhead lesions around his eyes and 
forehead and in more private areas.  He started having boils 
in the same places, had them lanced by a physician, and she 
ever tried a spring tonic she had been told about, in 
desperation but it only gave him a bad case of diarrhea.  She 
stated that the Veteran had had the problem since the day he 
came home from Vietnam, and continued to have the same 
lesions.

In sum, in this case, although the actual available service 
records are very limited, the entrance examinations are 
entirely clear of skin problems, and after the Veteran went 
to Vietnam, he developed a lesion initially called sebaceous 
cysts behind the ear area, and then on separation he was 
noted to have boils.  In addition to his own credible 
comments as to what he saw on himself, service comrades have 
further corroborated his assessment, and have described the 
lesions which they personally observed when they were with 
the Veteran in Vietnam.  

Since service, the Veteran has reported that he had had 
ongoing problems with the same and escalating lesions.  He 
has provided a large and credible assortment of statements 
from friends, family and employers confirming just that, 
namely that he had recurrent and significant lesions, 
described in layperson's terms as boils, which often required 
medical care including lancing.  These statements are 
entirely credible and provide clear chronicity.  Finally, 
since the start of his VA dermatological evaluations, the 
examiners have been unanimous in diagnosing chloracne which 
is due to Agent Orange exposure in Vietnam.

Without finding error in the previous action by the RO, the 
Board believes that the appellate record (recognizing that 
there are evidentiary gaps in the file) creates an 
approximate balance in the evidence.  Thus, with resolution 
of reasonable doubt in his favor, service connection is in 
order for chloracne as being the result of the Veteran's 
presumed dioxin exposure in Vietnam.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for chloracne is granted.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


